

116 HR 1691 IH: Teacher Victims’ Family Assistance Act of 2019
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1691IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Hastings (for himself, Ms. Wilson of Florida, Ms. Moore, and Ms. Wild) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Education to provide assistance to the immediate family of elementary
			 or secondary school staff members killed in an act of violence while
			 performing school duties.
	
 1.Short titleThis Act may be cited as the Teacher Victims’ Family Assistance Act of 2019. IDefinitions 101.DefinitionsIn this title:
 (1)Cost of attendanceThe term cost of attendance has the meaning given that term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (2)Dependent childThe term dependent child means a son or daughter of the victim (whether natural or adopted) who is under 25 years old. (3)ESEA termsThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (5)Surviving spouseThe term surviving spouse means the spouse of the victim, as determined under applicable State law, at the time of the victim’s death.
 (6)SecretaryThe term Secretary means the Secretary of Education. (7)VictimThe term victim means a teacher, administrator, employee, or paid or unpaid staff member of an elementary school or secondary school who was killed by another person as a result of an act of violence while performing duties as such teacher, administrator, employee, or staff member, without regard to whether such performance takes place before, during, or after the school day or on or off school grounds.
 102.Death benefit, funeral assistance, and living allowance for families of victimsIn any case in which the Secretary of Education determines that a teacher, administrator, employee, or paid or unpaid staff member meets the definition of victim, the Secretary shall—
 (1)pay a death benefit of $325,000 and a separate payment of not more than $1,500 to be used for funeral expenses, as follows (if the payee indicated is living on the date on which the determination is made)—
 (A)if there is no dependent child who survived the victim, to the surviving spouse of the victim; (B)if there is at least 1 dependent child who survived the victim and a surviving spouse of the victim, 50 percent to the surviving dependent child (or children, in equal shares) and 50 percent to the surviving spouse;
 (C)if there is no surviving spouse of the victim, to the surviving dependent child (or children, in equal shares);
 (D)if there is no surviving spouse of the victim and no surviving dependent child— (i)to the surviving individual (or individuals, in shares per the designation, or, otherwise, in equal shares) designated by the victim to receive benefits under this section in the most recently executed designation of beneficiary of the victim on file at the time of death with the victim’s employer, agency, organization, or unit; or
 (ii)if there is no individual qualifying under clause (i), to the surviving individual (or individuals, in equal shares) designated by the victim to receive benefits under the most recently executed life insurance policy of the victim on file at the time of death with the victim’s employer, agency, organization, or unit;
 (E)if there is no individual qualifying under subparagraph (A), (B), (C), or (D), to the surviving parent (or parents, in equal shares) of the victim; or
 (F)if there is no individual qualifying under subparagraph (A), (B), (C), (D), or (E), to the surviving individual (or individuals, in equal shares) who would qualify under the definition of the term dependent child but for age; and
 (2)pay a living allowance of $900 per month— (A)to the surviving spouse of the victim, until the earlier of the spouse’s death or remarriage; or
 (B)if there is no surviving spouse of the victim, to the surviving dependent child who have not reached the age of 18 (or such children, in equal shares) until such children reach the age of 18.
					103.Dependent undergraduate education assistance
				(a)Annual amount
 (1)In generalIn any case in which the Secretary of Education determines that a teacher, administrator, employee, or paid or unpaid staff member meets the definition of victim, the Secretary shall provide the following educational assistance allowance, for each dependent child of the victim enrolled or accepted for enrollment at a program of undergraduate instruction at an institution of higher education:
 (A)The educational assistance allowance on behalf of a dependant child who is pursuing a program of education consisting of institutional courses shall be paid at the monthly rate of $1,224 for full-time, $967 for three-quarter-time, or $710 for half-time pursuit.
 (B)The educational assistance allowance on behalf of a dependent child pursuing a program of education on less than a half-time basis shall be paid at the rate of the lesser of—
 (i)the established charges for tuition and fees that the educational institution involved requires similarly circumstanced nonveterans enrolled in the same program to pay; or
 (ii)$1,224 per month for a full-time course. (C)The educational assistance allowance to be paid on behalf of a dependent child who is pursuing a full-time program of education which consists of institutional courses and alternate phases of training in a business or industrial establishment with the training in the business or industrial establishment being strictly supplemental to the institutional portion, shall be computed at the rate of $1,224 per month.
 (D)A dependent child who is enrolled in an educational institution for a “farm cooperative” program consisting of institutional agricultural courses prescheduled to fall within 44 weeks (using “week” as defined under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)) of any period of 12 consecutive months and who pursues such program on—
 (i)a full-time basis (a minimum of 10 clock hours per week or 440 clock hours in such year prescheduled to provide not less than 80 clock hours in any three-month period);
 (ii)a three-quarter-time basis (a minimum of 7 clock hours per week); or (iii)a half-time basis (a minimum of 5 clock hours per week), shall be eligible to receive an educational assistance allowance at the appropriate rate provided in subparagraph (B) of this subsection, if such dependent child is concurrently engaged in agricultural employment which is relevant to such institutional agricultural courses as determined under standards prescribed by the Secretary. In computing the foregoing clock hour requirements there shall be included the time involved in field trips and individual and group instruction sponsored and conducted by the educational institution through a duly authorized instructor of such institution in which the person is enrolled.
 (E)The monthly educational assistance allowance to be paid on behalf of a dependent child pursuing a farm cooperative program under this section shall be $636 for full-time, $477 for three-quarter-time, or $319 for half-time pursuit.
						(F)
 (i)Subject to clause (iii), the amount of educational assistance payable under this subsection for a licensing or certification test described below, is the lesser of $2,000 or the fee charged for the test. Qualifying licensing or certification tests shall be determined by the Secretary, which may include—
 (I)such licensing or certification tests the successful completion of which demonstrates an individual’s possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary; and
 (II)national tests for admission to institutions of higher education (such as the Scholastic Aptitude Test (SAT), Law School Admission Test (LSAT), Graduate Record Exam (GRE), and Graduate Management Admission Test (GMAT)) and national tests providing an opportunity for course credit at institutions of higher education (such as the Advanced Placement (AP) exam and College-Level Examination Program (CLEP)).
 (ii)The number of months of educational assistance in the case of any individual for such licensing or certification test is equal to the number (including any fraction) determined by dividing the total amount paid to such individual for such test by the full-time monthly institutional rate of the educational assistance allowance which, except for clause (i), such individual would otherwise be paid under chapter 35 of title 38, United States Code.
 (iii)In no event shall payment of educational assistance under this subsection for such a test exceed the amount of the individual’s available educational assistance as determined by the Secretary and in accordance with this Act.
							(G)
 (i)Subject to clause (iii), the amount of educational assistance payable under this section for a national test for admission or national test providing an opportunity for course credit at an institution of higher education, is the amount of the fee charged for the test.
 (ii)The number of months of educational assistance provided in the case of any individual for a test described in clause (i) is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such test by the full-time monthly institutional rate of educational assistance, except for clause (i), such individual would otherwise be paid under this section.
 (iii)In no event shall payment of educational assistance under this subsection for a test described in clause (i) exceed the amount of the individual’s available educational assistance as determined by the Secretary and in accordance with this Act.
 (2)Relation to other assistanceAssistance provided under this subsection shall not be considered for the purpose of awarding Federal assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), except that in no case shall the sum of the total amount of student financial assistance awarded to a dependent child under such title and the amount of assistance provided under this subsection exceed the child’s total cost of attendance.
 (3)Duration of assistanceA dependent child may receive assistance under this subsection for not more than a total of 5 years.
 (4)Satisfactory progressTo be eligible to receive assistance under this subsection, the dependent child shall be considered to be making satisfactory progress, pursuant to section 484(a)(2) of the Higher Education Act of 1965, at the institution of higher education.
 (5)Effect of parental death or remarriageThe death or remarriage of the surviving spouse of the victim shall not affect a dependent child’s eligibility for assistance under this subsection.
 (b)Pell Grant treatmentSection 473(b) of the Higher Education Act of 1965 is amended— (1)in paragraph (2)(B)—
 (A)by striking or at the end of clause (i); (B)by striking ; and at the end of clause (i) and inserting ; or; and
 (C)by adding at the end the following:  (iii)a victim (as defined in section 101 of the Teacher Victims’ Family Assistance Act of 2019); and.
 (c)Notice of tax treatmentThe Secretary shall provide a notice to each individual receiving assistance under this section, including under the amendments made under subsection (b), that such assistance is excludable from gross income under section 139H of the Internal Revenue Code of 1986.
 104.Other terms and conditions of benefitsThe benefits under section 102 and 103(a) shall have the following terms and conditions: (1)On October 1 of each fiscal year beginning after the date of enactment of this Act, the Secretary of Education shall adjust the level of each benefit payable immediately before such October 1, to reflect the annual percentage change in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics, occurring in the 1-year period ending on June 1 immediately preceding such October 1.
 (2)The benefits shall be in addition to any other benefit that may be due from any other source. (3)No benefit paid shall be subject to execution or attachment.
 (4)Any benefit (other than living expenses) paid with respect to the victim shall be the amount payable as of the date of death of such victim.
				IITax provisions relating to elementary or secondary school staff members killed in an act of
			 violence while performing school duties
			201.Tax provisions relating to elementary or secondary school staff members killed in an act of
			 violence while performing school duties
				(a)Teacher’s wages in year of death excluded from income
 (1)In generalPart II of subchapter J of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
						
							693.Income taxes of elementary or secondary school staff members killed in an act of violence while
 performing school dutiesIn the case of any individual who is a victim (as defined by section 101(7) of the Teacher Victims’ Family Assistance Act of 2019), any tax imposed by this subtitle on any amount received by such individual by reason of school employment shall not apply with respect to the taxable year in which falls the date of death of the individual..
 (2)W–2 reportingSection 6051(a) of such Code is amended by striking and at the end of paragraph (16), by striking the period at the end of paragraph (17) and inserting , and, and by inserting after paragraph (17) the following new paragraph:  (18)the aggregate amount not subject to tax under subtitle A by reason of section 693 (relating to income taxes of elementary or secondary school staff members killed in an act of violence while performing school duties)..
 (3)Clerical amendmentThe table of sections for part II of subchapter J of chapter 1 of such Code is amended by inserting at the end the following new item:
						
							
								Sec. 693. Income taxes of elementary or secondary school staff members killed in an act of violence
			 while performing school duties..
					(b)Exclusion of teacher victim family assistance
 (1)In generalPart III of subchapter B of chapter 1 of such Code (relating to items specifically excluded from gross income) is amended by inserting after section 139G the following new section:
						
 139H.Teacher victim family assistanceIn the case of an individual, gross income does not include any amount received under title I of the Teacher Victims’ Family Assistance Act of 2019..
 (2)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139G the following new item:
						
							
								Sec. 139H. Teacher victim family assistance..
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
				202.Teacher Victims’ Family fund
 (a)EstablishmentSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						9512.Teacher Victims’ Family Trust Fund
 (a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Teacher Victims’ Family Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section or section 9602(b) and any amounts as are or may be appropriated, transferred, or credited to such Trust Fund under any other provisions of law.
 (b)Transfers to Trust FundThere is hereby appropriated to the Trust Fund an amount equivalent to the increase in revenues received in the Treasury by reason of the increase in tax imposed under section 4181 by the Teacher Victims’ Family Assistance Act of 2019.
 (c)Distribution of amounts in Trust FundAmounts in the Trust Fund shall be available, as provided in appropriation Acts, to carry out title I of the Teacher Victims’ Family Assistance Act of 2019..
 (b)Increase in excise tax on ammunitionSection 4181 of such Code is amended— (1)by striking Shells, and cartridges., and
 (2)by adding at the end the following:  Articles taxable at 13 percent—
 Shells, and cartridges.. (c)Conforming amendments (1)Subsection (a) of section 3 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b) is amended by adding at the end the following new paragraph:
						
 (3)Paragraph (1) shall not apply to so much of the revenues accruing under section 4181 of the Internal Revenue Code of 1986 as are attributable to the increase in tax imposed under section 4181 by the Teacher Victims’ Family Assistance Act of 2019..
 (2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following:
						
							
								Sec. 9512. Teacher Victims’ Family Trust Fund..
					(d)Effective date
 (1)Except as provided by paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)The amendment made by subsection (b) shall apply to articles sold after the date of the enactment of this Act.
					